     Case 2:20-cv-00179-JAM-KJN Document 30 Filed 09/11/20 Page 1 of 4

1

2

3

4

5

6

7

8

9                         UNITED STATES DISTRICT COURT

10                       EASTERN DISTRICT OF CALIFORNIA

11

12   STEVE OUZOUNIAN, an                   No.     2:20-cv-00179-JAM-KJN
     individual,
13
                    Plaintiff,
14                                         ORDER GRANTING DEFENDANT’S
           v.                              MOTION TO DISMISS
15
     FCA US LLC, a Delaware
16   Limited Liability Company and
     DOES 1 to 25, inclusive,
17
                    Defendants.
18

19        This matter is before the Court on FCA US LLC’s

20   (“Defendant”) Motion to Dismiss.          Mot. to Dismiss (“Mot.”), ECF

21   No. 25.    Steve Ouzounian (“Plaintiff”) filed an opposition to

22   Defendant’s motion, Opp’n, ECF No. 27, to which Defendant

23   replied, Reply, ECF No. 28.      The Court presumes the parties are

24   familiar with the events leading up to this motion, as they were

25   described in the Court’s previously issued Order.             See Order,

26   ECF No. 21.    They will not be repeated here.        After

27   consideration of the parties’ briefing on the motion and

28   relevant legal authority, the Court GRANTS Defendant’s Motion to
                                           1
     Case 2:20-cv-00179-JAM-KJN Document 30 Filed 09/11/20 Page 2 of 4

1    Dismiss.1

2

3                                  I.   OPINION

4         A.     Legal Standard

5         A Rule 12(b)(6) motion challenges the complaint as not

6    alleging sufficient facts to state a claim for relief.              “To

7    survive a motion to dismiss [under 12(b)(6)], a complaint must

8    contain sufficient factual matter, accepted as true, to state a

9    claim to relief that is plausible on its face.”          Ashcroft v.

10   Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks and

11   citation omitted).     While “detailed factual allegations” are

12   unnecessary, the complaint must allege more than “[t]hreadbare

13   recitals of the elements of a cause of action, supported by mere

14   conclusory statements.”      Id. at 678.     “In sum, for a complaint

15   to survive a motion to dismiss, the non-conclusory ‘factual

16   content,’ and reasonable inferences from that content, must be

17   plausibly suggestive of a claim entitling the plaintiff to

18   relief.”    Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.

19   2009).

20        B.     Analysis
21        Plaintiff’s second and third causes of action request that

22   the Court find Defendant strictly liable for design and

23   manufacturing defects.       See Second Amended Complaint (“SAC”)

24   ¶¶ 24–37.   Plaintiff alleges Defendant’s conduct, with regard to

25   those defects, was “fraudulent, malicious[,] and oppressive” and

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for September 15, 2020.
                                      2
     Case 2:20-cv-00179-JAM-KJN Document 30 Filed 09/11/20 Page 3 of 4

1    “justif[ies] an award of punitive damages pursuant to California

2    Civil Code § 3294.”     SAC ¶¶ 30, 37.     As described in more depth

3    in the Court’s June 16, 2020, Order, a claim for punitive

4    damages must set forth the elements as stated in the general

5    punitive damage statute, California Civil Code § 3294.              Turman

6    v. Turning Point of Central California, Inc., 191 Cal.App.4th

7    53, 63 (2010).    These statutory elements include allegations

8    that the defendant has been guilty of oppression, fraud, or

9    malice.   See Cal. Civ. Code § 3294(a).

10         Importantly, “[s]omething more than the mere commission of

11   a tort is always required for punitive damages.          Taylor v.

12   Superior Court, 24 Cal.3d 890, 894 (1979)(citing Prosser, Law of

13   Torts at 9–10 (4th Ed. 1971)).       And “[t]he mere allegation an

14   intentional tort was committed is not sufficient to warrant an

15   award of punitive damages.”      Grieves v. Superior Court, 157

16   Cal.App.3d 159, 166 (1984) (citing Taylor, 24 Cal.3d at 894).

17   Plaintiff, in his SAC, has again failed to allege facts that

18   support a finding of the oppression, fraud, or malice necessary

19   for a punitive damages award.       As before, the facts presented

20   suggest only that Defendant negligently failed to: (1) inform
21   Plaintiff of the recall; and (2) instruct its authorized dealers

22   to inform customers of the recall.        See SAC ¶¶ 12, 13, 15, 18.

23   These facts fall short of rendering plausible Plaintiff’s claim

24   that Defendant acted with oppression, fraud, or malice.

25         Accordingly, the Court DISMISSES WITH PREJUDICE Plaintiff’s

26   claims for punitive damages included in his second and third
27   causes of action.

28   ///
                                           3
     Case 2:20-cv-00179-JAM-KJN Document 30 Filed 09/11/20 Page 4 of 4

1                                 II.    ORDER

2         For the reasons set forth above, the Court GRANTS

3    Defendant’s Motion to Dismiss.

4         IT IS SO ORDERED.

5    Dated:   September 10, 2020

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           4
